Exhibit 10.42

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

SENESCO TECHNOLOGIES, INC.

WARRANT TO PURCHASE COMMON STOCK

Warrant No.:  [__]

Date of Issuance: October __, 2006

Senesco Technologies, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, _______________________, the registered holder
hereof or its permitted assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company, at any time or from time to
time on or after _________, 2006 (the “Issuance Date”) and on or before 5:00
p.m. (New York time)  on _____________ 2011 (the “Expiration Date”),
________________ (____) shares of Common Stock, $0.01 par value per share, of
the Company (“Common Stock”) at the Exercise Price (as defined below) then in
effect. Upon surrender of this Warrant to Purchase Common Stock (including any
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, the “Warrant”), the number of fully paid nonassessable shares of Common
Stock (the “Warrant Shares”) shall be determined in accordance with Section 1
below.  Except as otherwise defined herein, capitalized terms in this Warrant
shall have the meanings set forth in Section 13.  This Warrant is one of a
series of warrants to purchase Common Stock (the “Warrants”) issued by the
Company in connection with a private placement of Common Stock, by and among the
Company and the investors (the “Buyers”) referred to therein (the “Securities
Purchase Agreement”).

1.             EXERCISE OF WARRANT.

(a)           Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(e)), this
Warrant may be exercised by the Holder on any day on or after the Issuance Date,
(the “Exercise Date”) in whole

 

1


--------------------------------------------------------------------------------




or in part, by (i) delivery of a written notice, in the form attached hereto as
Exhibit A (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant and (ii) (A) payment to the Company of an amount equal to the applicable
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price”) in cash or wire
transfer of immediately available funds or (B) by notifying the Company that
this Warrant is being exercised in a Cashless Exercise pursuant to and subject
to the conditions set forth in Section 1(c).  The Holder shall not be required
to deliver the original Warrant in order to effect an exercise hereunder. 
Execution and delivery of the Exercise Notice with respect to less than all of
the Warrant Shares shall have the same effect as cancellation of the original
Warrant and issuance of a new Warrant evidencing the right to purchase the
remaining number of Warrant Shares.  On or before the first Business Day
following the date on which the Company has received each of the Exercise Notice
and the Aggregate Exercise Price  (or notice of a Cashless Exercise) (the
“Exercise Delivery Documents”), the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Delivery Documents to
the Holder and the Company’s transfer agent (the “Transfer Agent”).  On or
before the third Business Day following the date on which the Company has
received all of the Exercise Delivery Documents (the “Share Delivery Date”), the
Company shall issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise.  Upon delivery of the Exercise Notice and Aggregate Exercise Price
referred to in clause (ii)(A) above or notification to the Company of a Cashless
Exercise referred to in Section 1(c), the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
of delivery of the certificates evidencing such Warrant Shares.  If this Warrant
is submitted in connection with any exercise pursuant to this Section 1(a) and
the number of Warrant Shares represented by this Warrant submitted for exercise
is greater than the number of Warrant Shares being acquired upon an exercise,
then the Company shall as soon as practicable and in no event later than three
Business Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 6(d)) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised.  No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole number.  The Company shall pay
any and all taxes which may be payable with respect to the issuance and delivery
of Warrant Shares upon exercise of this Warrant.


(B)           EXERCISE PRICE.  FOR PURPOSES OF THIS WARRANT, “EXERCISE PRICE”
MEANS $______, SUBJECT TO ADJUSTMENT AS PROVIDED HEREIN.


(C)           CASHLESS EXERCISE.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, THE HOLDER MAY, IN ITS SOLE DISCRETION, EXERCISE THIS WARRANT IN
WHOLE OR IN PART AND, IN LIEU OF MAKING THE CASH PAYMENT OTHERWISE CONTEMPLATED
TO BE MADE TO THE COMPANY UPON SUCH EXERCISE IN PAYMENT OF THE AGGREGATE
EXERCISE PRICE, ELECT INSTEAD TO RECEIVE UPON SUCH

2


--------------------------------------------------------------------------------





 


EXERCISE THE “NET NUMBER” OF SHARES OF COMMON STOCK DETERMINED ACCORDING TO THE
FOLLOWING FORMULA (A “CASHLESS EXERCISE”):

Net Number = (A x B) - (A x C)

B

For purposes of the foregoing formula:

A= the total number of shares with respect to which this Warrant is then being
exercised.

B= the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.


(D)           DISPUTES.  IN THE CASE OF A DISPUTE AS TO THE DETERMINATION OF THE
EXERCISE PRICE OR THE ARITHMETIC CALCULATION OF THE WARRANT SHARES, THE COMPANY
SHALL PROMPTLY ISSUE TO THE HOLDER THE NUMBER OF WARRANT SHARES THAT ARE NOT
DISPUTED AND RESOLVE SUCH DISPUTE IN ACCORDANCE WITH SECTION 12.


(E)           LIMITATIONS ON EXERCISES; BENEFICIAL OWNERSHIP.  THE COMPANY SHALL
NOT EFFECT THE EXERCISE OF THIS WARRANT, AND THE HOLDER SHALL NOT HAVE THE RIGHT
TO EXERCISE THIS WARRANT, TO THE EXTENT THAT AFTER GIVING EFFECT TO SUCH
EXERCISE, SUCH PERSON (TOGETHER WITH SUCH PERSON’S AFFILIATES) WOULD
BENEFICIALLY OWN IN EXCESS OF 4.99% (THE “MAXIMUM PERCENTAGE”) OF THE SHARES OF
COMMON STOCK OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT TO SUCH EXERCISE.  FOR
PURPOSES OF THE FOREGOING SENTENCE, THE AGGREGATE NUMBER OF SHARES OF COMMON
STOCK BENEFICIALLY OWNED BY SUCH PERSON AND ITS AFFILIATES SHALL INCLUDE THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT WITH
RESPECT TO WHICH THE DETERMINATION OF SUCH SENTENCE IS BEING MADE, BUT SHALL
EXCLUDE SHARES OF COMMON STOCK WHICH WOULD BE ISSUABLE UPON (I) EXERCISE OF THE
REMAINING, UNEXERCISED PORTION OF THIS WARRANT BENEFICIALLY OWNED BY SUCH PERSON
AND ITS AFFILIATES AND (II) EXERCISE OR CONVERSION OF THE UNEXERCISED OR
UNCONVERTED PORTION OF ANY OTHER SECURITIES OF THE COMPANY BENEFICIALLY OWNED BY
SUCH PERSON AND ITS AFFILIATES (INCLUDING, WITHOUT LIMITATION, ANY CONVERTIBLE
NOTES OR CONVERTIBLE PREFERRED STOCK OR WARRANTS) SUBJECT TO A LIMITATION ON
CONVERSION OR EXERCISE ANALOGOUS TO THE LIMITATION CONTAINED HEREIN.  EXCEPT AS
SET FORTH IN THE PRECEDING SENTENCE, FOR PURPOSES OF THIS PARAGRAPH, BENEFICIAL
OWNERSHIP SHALL BE CALCULATED IN ACCORDANCE WITH SECTION 13(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  FOR PURPOSES OF THIS WARRANT, IN DETERMINING
THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK, THE HOLDER MAY RELY ON THE
NUMBER OF OUTSTANDING SHARES OF COMMON STOCK AS REFLECTED IN (1) THE COMPANY’S
MOST RECENT FORM 10-KSB, FORM 10-QSB, CURRENT REPORT ON FORM 8-K OR OTHER PUBLIC
FILING WITH THE SECURITIES AND EXCHANGE COMMISSION, AS THE CASE MAY BE, (2) A
MORE RECENT PUBLIC

3


--------------------------------------------------------------------------------





ANNOUNCEMENT BY THE COMPANY OR (3) ANY OTHER NOTICE BY THE COMPANY OR THE
TRANSFER AGENT SETTING FORTH THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING. 
FOR ANY REASON AT ANY TIME, UPON THE WRITTEN OR ORAL REQUEST OF THE HOLDER, THE
COMPANY SHALL WITHIN TWO BUSINESS DAYS CONFIRM ORALLY AND IN WRITING TO THE
HOLDER THE NUMBER OF SHARES OF COMMON STOCK THEN OUTSTANDING.  IN ANY CASE, THE
NUMBER OF OUTSTANDING SHARES OF COMMON STOCK SHALL BE DETERMINED AFTER GIVING
EFFECT TO THE CONVERSION OR EXERCISE OF SECURITIES OF THE COMPANY, INCLUDING THE
SECURITIES ISSUED UNDER THE SECURITIES PURCHASE AGREEMENT AND THE WARRANTS, BY
THE HOLDER AND ITS AFFILIATES SINCE THE DATE AS OF WHICH SUCH NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK WAS REPORTED.  BY WRITTEN NOTICE TO THE
COMPANY, THE HOLDER MAY FROM TIME TO TIME INCREASE OR DECREASE THE MAXIMUM
PERCENTAGE TO ANY OTHER PERCENTAGE NOT IN EXCESS OF 9.99% SPECIFIED IN SUCH
NOTICE; PROVIDED THAT (I) ANY SUCH INCREASE WILL NOT BE EFFECTIVE UNTIL THE
SIXTY-FIRST (61ST) DAY AFTER SUCH NOTICE IS DELIVERED TO THE COMPANY, AND (II)
ANY SUCH INCREASE OR DECREASE WILL APPLY ONLY TO THE HOLDER AND NOT TO ANY OTHER
HOLDER OF WARRANTS.


(F)            INSUFFICIENT AUTHORIZED SHARES.  IF AT ANY TIME WHILE ANY OF THE
WARRANTS REMAIN OUTSTANDING THE COMPANY DOES NOT HAVE A SUFFICIENT NUMBER OF
AUTHORIZED AND UNRESERVED SHARES OF COMMON STOCK TO SATISFY ITS OBLIGATION TO
RESERVE FOR ISSUANCE UPON EXERCISE OF THE WARRANTS AT LEAST A NUMBER OF SHARES
OF COMMON STOCK EQUAL TO 110% (THE “REQUIRED RESERVE AMOUNT”) OF THE NUMBER OF
SHARES OF COMMON STOCK AS SHALL FROM TIME TO TIME BE NECESSARY TO EFFECT THE
EXERCISE OF ALL OF THE WARRANTS THEN OUTSTANDING  (AN “AUTHORIZED SHARE
FAILURE”), THEN THE COMPANY SHALL IMMEDIATELY TAKE ALL ACTION NECESSARY TO
INCREASE THE COMPANY’S AUTHORIZED SHARES OF COMMON STOCK TO AN AMOUNT SUFFICIENT
TO ALLOW THE COMPANY TO RESERVE THE REQUIRED RESERVE AMOUNT FOR THE WARRANTS
THEN OUTSTANDING.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING SENTENCE, AS
SOON AS PRACTICABLE AFTER THE DATE OF THE OCCURRENCE OF AN AUTHORIZED SHARE
FAILURE, BUT IN NO EVENT LATER THAN SIXTY (60) DAYS AFTER THE OCCURRENCE OF SUCH
AUTHORIZED SHARE FAILURE, THE COMPANY SHALL HOLD A MEETING OF ITS STOCKHOLDERS
FOR THE APPROVAL OF AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF COMMON
STOCK.  IN CONNECTION WITH SUCH MEETING, THE COMPANY SHALL PROVIDE EACH
STOCKHOLDER WITH A PROXY STATEMENT AND SHALL USE ITS BEST EFFORTS TO SOLICIT ITS
STOCKHOLDERS’ APPROVAL OF SUCH INCREASE IN AUTHORIZED SHARES OF COMMON STOCK AND
TO CAUSE ITS BOARD OF DIRECTORS TO RECOMMEND TO THE STOCKHOLDERS THAT THEY
APPROVE SUCH PROPOSAL.


2.             ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  THE
EXERCISE PRICE AND THE NUMBER OF WARRANT SHARES SHALL BE ADJUSTED FROM TIME TO
TIME AS FOLLOWS:


(A)           ADJUSTMENT FOR STOCK SPLITS AND COMBINATIONS.  IF THE COMPANY
SHALL AT ANY TIME OR FROM TIME TO TIME AFTER ISSUANCE DATE (OR, IF THIS WARRANT
WAS ISSUED UPON PARTIAL EXERCISE OF, OR IN REPLACEMENT OF, ANOTHER WARRANT OF
LIKE TENOR, THEN THE DATE ON WHICH SUCH ORIGINAL WARRANT WAS FIRST ISSUED)
EFFECT A SUBDIVISION OF THE OUTSTANDING COMMON STOCK, THE EXERCISE PRICE THEN IN
EFFECT IMMEDIATELY BEFORE THAT SUBDIVISION SHALL BE PROPORTIONATELY DECREASED. 
IF THE COMPANY SHALL AT ANY TIME OR FROM TIME TO TIME AFTER THE ISSUANCE DATE
COMBINE THE OUTSTANDING SHARES OF COMMON STOCK, THE EXERCISE PRICE THEN IN
EFFECT IMMEDIATELY BEFORE THE COMBINATION SHALL BE PROPORTIONATELY INCREASED. 
ANY ADJUSTMENT UNDER THIS PARAGRAPH

4


--------------------------------------------------------------------------------





SHALL BECOME EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE THE SUBDIVISION OR
COMBINATION BECOMES EFFECTIVE.


(B)           ADJUSTMENT FOR CERTAIN DIVIDENDS AND DISTRIBUTIONS.  IN THE EVENT
THE COMPANY AT ANY TIME, OR FROM TIME TO TIME AFTER THE ISSUANCE DATE SHALL MAKE
OR ISSUE, OR FIX A RECORD DATE FOR THE DETERMINATION OF HOLDERS OF COMMON STOCK
ENTITLED TO RECEIVE, A DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN ADDITIONAL
SHARES OF COMMON STOCK, THEN AND IN EACH SUCH EVENT THE EXERCISE PRICE THEN IN
EFFECT IMMEDIATELY BEFORE SUCH EVENT SHALL BE DECREASED AS OF THE TIME OF SUCH
ISSUANCE OR, IN THE EVENT SUCH A RECORD DATE SHALL HAVE BEEN FIXED, AS OF THE
CLOSE OF BUSINESS ON SUCH RECORD DATE, BY MULTIPLYING THE EXERCISE PRICE THEN IN
EFFECT BY A FRACTION:

(1)           THE NUMERATOR OF WHICH SHALL BE THE TOTAL NUMBER OF SHARES OF
COMMON STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE TIME OF SUCH
ISSUANCE OR THE CLOSE OF BUSINESS ON SUCH RECORD DATE, AND

(2)           THE DENOMINATOR OF WHICH SHALL BE THE TOTAL NUMBER OF SHARES OF
COMMON STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE TIME OF SUCH
ISSUANCE OR THE CLOSE OF BUSINESS ON SUCH RECORD DATE PLUS THE NUMBER OF SHARES
OF COMMON STOCK ISSUABLE IN PAYMENT OF SUCH DIVIDEND OR DISTRIBUTION;

provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Exercise Price shall be recomputed accordingly as of the
close of business on such record date and thereafter the Exercise Price shall be
adjusted pursuant to this paragraph as of the time of actual payment of such
dividends or distributions.


(C)           ADJUSTMENT IN NUMBER OF WARRANT SHARES.  WHEN ANY ADJUSTMENT IS
REQUIRED TO BE MADE IN THE EXERCISE PRICE PURSUANT TO SUBSECTIONS 2(A) OR 2(B),
THE NUMBER OF WARRANT SHARES PURCHASABLE UPON THE EXERCISE OF THIS WARRANT SHALL
BE CHANGED TO THE NUMBER DETERMINED BY DIVIDING (I) AN AMOUNT EQUAL TO THE
NUMBER OF SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR TO
SUCH ADJUSTMENT, MULTIPLIED BY THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO
SUCH ADJUSTMENT, BY (II) THE EXERCISE PRICE IN EFFECT IMMEDIATELY AFTER SUCH
ADJUSTMENT.


(D)           ADJUSTMENTS FOR OTHER DIVIDENDS AND DISTRIBUTIONS.  IN THE EVENT
THE COMPANY AT ANY TIME OR FROM TIME TO TIME AFTER THE ISSUANCE DATE SHALL MAKE
OR ISSUE, OR FIX A RECORD DATE FOR THE DETERMINATION OF HOLDERS OF COMMON STOCK
ENTITLED TO RECEIVE, A DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN SECURITIES OF
THE COMPANY (OTHER THAN SHARES OF COMMON STOCK) OR IN CASH OR OTHER PROPERTY
(OTHER THAN REGULAR CASH DIVIDENDS PAID OUT OF EARNINGS OR EARNED SURPLUS,
DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES), THEN
AND IN EACH SUCH EVENT PROVISION SHALL BE MADE SO THAT THE HOLDER SHALL RECEIVE
UPON EXERCISE HEREOF, IN ADDITION TO THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE HEREUNDER, THE KIND AND AMOUNT OF SECURITIES OF THE COMPANY, CASH OR
OTHER PROPERTY WHICH THE HOLDER WOULD HAVE BEEN ENTITLED TO RECEIVE HAD THIS
WARRANT BEEN EXERCISED ON THE DATE OF SUCH EVENT AND HAD THE HOLDER THEREAFTER,
DURING THE PERIOD FROM THE DATE OF SUCH EVENT TO AND INCLUDING THE EXERCISE
DATE, RETAINED ANY

5


--------------------------------------------------------------------------------





SUCH SECURITIES RECEIVABLE DURING SUCH PERIOD, GIVING APPLICATION TO ALL
ADJUSTMENTS CALLED FOR DURING SUCH PERIOD UNDER THIS SECTION 2 WITH RESPECT TO
THE RIGHTS OF THE HOLDER.


(E)           ADJUSTMENT FOR REORGANIZATION.  IF THERE SHALL OCCUR ANY
REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, CONSOLIDATION OR MERGER
INVOLVING THE COMPANY IN WHICH THE COMMON STOCK IS CONVERTED INTO OR EXCHANGED
FOR SECURITIES, CASH OR OTHER PROPERTY (OTHER THAN A TRANSACTION COVERED BY
SUBSECTIONS 2(A), 2(B) OR 2(D)) (COLLECTIVELY, A “REORGANIZATION”), THEN,
FOLLOWING SUCH REORGANIZATION, THE HOLDER SHALL RECEIVE UPON EXERCISE HEREOF THE
KIND AND AMOUNT OF SECURITIES, CASH OR OTHER PROPERTY WHICH THE HOLDER WOULD
HAVE BEEN ENTITLED TO RECEIVE PURSUANT TO SUCH REORGANIZATION IF SUCH EXERCISE
HAD TAKEN PLACE IMMEDIATELY PRIOR TO SUCH REORGANIZATION.  NOTWITHSTANDING THE
FOREGOING SENTENCE, IF (X) THERE SHALL OCCUR ANY REORGANIZATION IN WHICH THE
COMMON STOCK IS CONVERTED INTO OR EXCHANGED FOR ANYTHING OTHER THAN SOLELY
EQUITY SECURITIES, AND (Y) THE COMMON STOCK OF THE ACQUIRING OR SURVIVING
COMPANY IS PUBLICLY TRADED, THEN, AS PART OF SUCH REORGANIZATION, (I) THE HOLDER
SHALL HAVE THE RIGHT THEREAFTER TO RECEIVE UPON THE EXERCISE HEREOF SUCH NUMBER
OF SHARES OF COMMON STOCK OF THE ACQUIRING OR SURVIVING COMPANY AS IS DETERMINED
BY MULTIPLYING (A) THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THIS WARRANT
IMMEDIATELY PRIOR TO SUCH REORGANIZATION BY (B) A FRACTION, THE NUMERATOR OF
WHICH IS THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK AS OF THE EFFECTIVE
DATE OF SUCH REORGANIZATION, AS DETERMINED BELOW, AND THE DENOMINATOR OF WHICH
IS THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK OF THE ACQUIRING OR SURVIVING
COMPANY AS OF THE EFFECTIVE DATE OF SUCH TRANSACTION, AS DETERMINED IN GOOD
FAITH BY THE BOARD (USING THE PRINCIPLES SET FORTH BELOW TO THE EXTENT
APPLICABLE), AND (II) THE EXERCISE PRICE PER SHARE OF COMMON STOCK OF THE
ACQUIRING OR SURVIVING COMPANY SHALL BE THE EXERCISE PRICE DIVIDED BY THE
FRACTION REFERRED TO IN CLAUSE (B) ABOVE.  IN ANY SUCH CASE, APPROPRIATE
ADJUSTMENT (AS DETERMINED IN GOOD FAITH BY THE BOARD) SHALL BE MADE IN THE
APPLICATION OF THE PROVISIONS SET FORTH HEREIN WITH RESPECT TO THE RIGHTS AND
INTERESTS THEREAFTER OF THE HOLDER, TO THE END THAT THE PROVISIONS SET FORTH IN
THIS SECTION 2 (INCLUDING PROVISIONS WITH RESPECT TO CHANGES IN AND OTHER
ADJUSTMENTS OF THE EXERCISE PRICE) SHALL THEREAFTER BE APPLICABLE, AS NEARLY AS
REASONABLY MAY BE, IN RELATION TO ANY SECURITIES, CASH OR OTHER PROPERTY
THEREAFTER DELIVERABLE UPON THE EXERCISE OF THIS WARRANT.

THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK SHALL BE DETERMINED AS FOLLOWS:

(1)           IF THE COMMON STOCK IS LISTED ON A NATIONAL SECURITIES EXCHANGE,
THE NASDAQ STOCK MARKET, INC. (“NASDAQ”) OR ANOTHER NATIONALLY RECOGNIZED
TRADING SYSTEM AS OF THE EXERCISE DATE, THE FAIR MARKET VALUE PER SHARE OF
COMMON STOCK SHALL BE DEEMED TO BE THE REPORTED CLOSING PRICE PER SHARE OF
COMMON STOCK THEREON ON THE TRADING DAY IMMEDIATELY PRECEDING THE EXERCISE DATE
(PROVIDED THAT IF NO SUCH PRICE IS REPORTED ON SUCH DAY, THE FAIR MARKET VALUE
PER SHARE OF COMMON STOCK SHALL BE DETERMINED PURSUANT TO CLAUSE (2) BELOW).

(2)           IF THE COMMON STOCK IS NOT LISTED ON A NATIONAL SECURITIES
EXCHANGE, NASDAQ OR ANOTHER NATIONALLY RECOGNIZED TRADING SYSTEM AS OF THE
EXERCISE DATE, THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK SHALL BE DEEMED
TO BE THE AMOUNT MOST RECENTLY DETERMINED BY THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”) TO REPRESENT THE FAIR MARKET

6


--------------------------------------------------------------------------------




VALUE PER SHARE OF THE COMMON STOCK (INCLUDING WITHOUT LIMITATION A
DETERMINATION FOR PURPOSES OF GRANTING COMMON STOCK OPTIONS OR ISSUING COMMON
STOCK UNDER ANY PLAN, AGREEMENT OR ARRANGEMENT WITH EMPLOYEES OF THE COMPANY);
AND, UPON REQUEST OF THE HOLDER, THE BOARD (OR A REPRESENTATIVE THEREOF) SHALL,
AS PROMPTLY AS REASONABLY PRACTICABLE BUT IN ANY EVENT NOT LATER THAN TEN (10)
DAYS AFTER SUCH REQUEST, NOTIFY THE HOLDER OF THE FAIR MARKET VALUE PER SHARE OF
COMMON STOCK AND FURNISH THE HOLDER WITH REASONABLE DOCUMENTATION OF THE BOARD’S
DETERMINATION OF SUCH FAIR MARKET VALUE.  NOTWITHSTANDING THE FOREGOING, IF THE
BOARD HAS NOT MADE SUCH A DETERMINATION WITHIN THE THREE-MONTH PERIOD PRIOR TO
THE EXERCISE DATE, THEN THE BOARD SHALL MAKE, AND SHALL PROVIDE OR CAUSE TO BE
PROVIDED TO THE HOLDER NOTICE OF, A DETERMINATION OF THE FAIR MARKET VALUE PER
SHARE OF THE COMMON STOCK WITHIN FIFTEEN (15) DAYS OF A REQUEST BY THE HOLDER
THAT IT DO SO.


(F)            CERTIFICATE AS TO ADJUSTMENTS.  UPON THE OCCURRENCE OF EACH
ADJUSTMENT OR READJUSTMENT OF THE EXERCISE PRICE PURSUANT TO THIS SECTION 2, THE
COMPANY AT ITS EXPENSE SHALL, AS PROMPTLY AS REASONABLY PRACTICABLE BUT IN ANY
EVENT NOT LATER THAN 10 DAYS THEREAFTER, COMPUTE SUCH ADJUSTMENT OR READJUSTMENT
IN ACCORDANCE WITH THE TERMS HEREOF AND FURNISH TO THE HOLDER A CERTIFICATE
SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT (INCLUDING THE KIND AND AMOUNT OF
SECURITIES, CASH OR OTHER PROPERTY FOR WHICH THIS WARRANT SHALL BE EXERCISABLE
AND THE EXERCISE PRICE) AND SHOWING IN DETAIL THE FACTS UPON WHICH SUCH
ADJUSTMENT OR READJUSTMENT IS BASED.  THE COMPANY SHALL, AS PROMPTLY AS
REASONABLY PRACTICABLE AFTER THE WRITTEN REQUEST AT ANY TIME OF THE HOLDER (BUT
IN ANY EVENT NOT LATER THAN TEN (10) DAYS THEREAFTER), FURNISH OR CAUSE TO BE
FURNISHED TO THE HOLDER A CERTIFICATE SETTING FORTH (I) THE EXERCISE PRICE THEN
IN EFFECT AND (II) THE NUMBER OF SHARES OF COMMON STOCK AND THE AMOUNT, IF ANY,
OF OTHER SECURITIES, CASH OR PROPERTY WHICH THEN WOULD BE RECEIVED UPON THE
EXERCISE OF THIS WARRANT.


3.             NONCIRCUMVENTION.  THE COMPANY HEREBY COVENANTS AND AGREES THAT
THE COMPANY WILL NOT, BY AMENDMENT OF ITS CERTIFICATE OF INCORPORATION, BYLAWS
OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER, SCHEME
OF ARRANGEMENT, DISSOLUTION, ISSUE OR SALE OF SECURITIES, OR ANY OTHER VOLUNTARY
ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS
OF THIS WARRANT, AND WILL AT ALL TIMES IN GOOD FAITH CARRY OUT ALL THE
PROVISIONS OF THIS WARRANT AND TAKE ALL ACTION AS MAY BE REQUIRED TO PROTECT THE
RIGHTS OF THE HOLDER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
COMPANY (I) SHALL NOT INCREASE THE PAR VALUE OF ANY SHARES OF COMMON STOCK
RECEIVABLE UPON THE EXERCISE OF THIS WARRANT ABOVE THE EXERCISE PRICE THEN IN
EFFECT, (II) SHALL TAKE ALL SUCH ACTIONS AS MAY BE NECESSARY OR APPROPRIATE IN
ORDER THAT THE COMPANY MAY VALIDLY AND LEGALLY ISSUE FULLY PAID AND
NONASSESSABLE SHARES OF COMMON STOCK UPON THE EXERCISE OF THIS WARRANT, AND
(III) SHALL, SO LONG AS ANY OF THE WARRANTS ARE OUTSTANDING, TAKE ALL ACTION
NECESSARY TO RESERVE AND KEEP AVAILABLE OUT OF ITS AUTHORIZED AND UNISSUED
SHARES OF COMMON STOCK, SOLELY FOR THE PURPOSE OF EFFECTING THE EXERCISE OF THE
WARRANTS, 110% OF THE NUMBER OF SHARES OF COMMON STOCK AS SHALL FROM TIME TO
TIME BE NECESSARY TO EFFECT THE EXERCISE OF THE WARRANTS THEN OUTSTANDING
(WITHOUT REGARD TO ANY LIMITATIONS ON EXERCISE).


4.             WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, THE HOLDER, SOLELY IN SUCH PERSON’S CAPACITY AS A
HOLDER OF

7


--------------------------------------------------------------------------------





THIS WARRANT, SHALL NOT BE ENTITLED TO VOTE OR RECEIVE DIVIDENDS OR BE DEEMED
THE HOLDER OF SHARE CAPITAL OF THE COMPANY FOR ANY PURPOSE, NOR SHALL ANYTHING
CONTAINED IN THIS WARRANT BE CONSTRUED TO CONFER UPON THE HOLDER, SOLELY IN SUCH
PERSON’S CAPACITY AS THE HOLDER OF THIS WARRANT, ANY OF THE RIGHTS OF A
STOCKHOLDER OF THE COMPANY OR ANY RIGHT TO VOTE, GIVE OR WITHHOLD CONSENT TO ANY
CORPORATE ACTION (WHETHER ANY REORGANIZATION, ISSUE OF STOCK, RECLASSIFICATION
OF STOCK, CONSOLIDATION, MERGER, CONVEYANCE OR OTHERWISE), RECEIVE NOTICE OF
MEETINGS, RECEIVE DIVIDENDS OR SUBSCRIPTION RIGHTS, OR OTHERWISE, PRIOR TO THE
ISSUANCE TO THE HOLDER OF THE WARRANT SHARES WHICH SUCH PERSON IS THEN ENTITLED
TO RECEIVE UPON THE DUE EXERCISE OF THIS WARRANT.  IN ADDITION, NOTHING
CONTAINED IN THIS WARRANT SHALL BE CONSTRUED AS IMPOSING ANY LIABILITIES ON THE
HOLDER TO PURCHASE ANY SECURITIES (UPON EXERCISE OF THIS WARRANT OR OTHERWISE)
OR AS A STOCKHOLDER OF THE COMPANY, WHETHER SUCH LIABILITIES ARE ASSERTED BY THE
COMPANY OR BY CREDITORS OF THE COMPANY.  NOTWITHSTANDING THIS SECTION 4, THE
COMPANY SHALL PROVIDE THE HOLDER WITH COPIES OF THE SAME NOTICES AND OTHER
INFORMATION GIVEN TO THE STOCKHOLDERS OF THE COMPANY GENERALLY,
CONTEMPORANEOUSLY WITH THE GIVING THEREOF TO THE STOCKHOLDERS.


5.             TRANSFER.


(A)           THIS WARRANT AND THE WARRANT SHARES SHALL NOT BE SOLD OR
TRANSFERRED UNLESS EITHER (I) THEY FIRST SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR (II) SUCH SALE OR TRANSFER
SHALL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY
SHALL HAVE BEEN FURNISHED WITH AN OPINION OF LEGAL COUNSEL, REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH SALE OR TRANSFER IS EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF THE ACT.  NOTWITHSTANDING THE FOREGOING,
NO REGISTRATION OR OPINION OF COUNSEL SHALL BE REQUIRED FOR (I) A TRANSFER BY A
HOLDER WHICH IS AN ENTITY TO A WHOLLY OWNED SUBSIDIARY OF SUCH ENTITY, A
TRANSFER BY A HOLDER WHICH IS A PARTNERSHIP TO A PARTNER OF SUCH PARTNERSHIP OR
A RETIRED PARTNER OF SUCH PARTNERSHIP OR TO THE ESTATE OF ANY SUCH PARTNER OR
RETIRED PARTNER, OR A TRANSFER BY A HOLDER WHICH IS A LIMITED LIABILITY COMPANY
TO A MEMBER OF SUCH LIMITED LIABILITY COMPANY OR A RETIRED MEMBER OR TO THE
ESTATE OF ANY SUCH MEMBER OR RETIRED MEMBER, PROVIDED THAT THE TRANSFEREE IN
EACH CASE AGREES IN WRITING TO BE SUBJECT TO THE TERMS OF THIS SECTION 4, OR
(II) A TRANSFER MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT.


(B)           EACH CERTIFICATE REPRESENTING WARRANT SHARES SHALL BEAR A LEGEND
SUBSTANTIALLY IN THE FOLLOWING FORM:

“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may not be offered, sold, transferred, pledged or
otherwise disposed of except pursuant to an effective registration under such
act or an exemption from registration, which, in the opinion of counsel
reasonably satisfactory to counsel for this corporation, is available.”

The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale

8


--------------------------------------------------------------------------------




pursuant to Rule 144(k) under the Act or at such time as the Warrant Shares are
sold or transferred in accordance with the requirements of a registration
statement of the Company on Form S-3, or such other form as may then be in
effect.


(C)           THE COMPANY WILL MAINTAIN A REGISTER CONTAINING THE NAME AND
ADDRESS OF THE HOLDER OF THIS WARRANT.  THE HOLDER MAY CHANGE ITS ADDRESS AS
SHOWN ON THE WARRANT REGISTER BY WRITTEN NOTICE TO THE COMPANY REQUESTING SUCH
CHANGE.


(D)           SUBJECT TO THE PROVISIONS OF SECTION 4 HEREOF, THIS WARRANT AND
ALL RIGHTS HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, UPON SURRENDER OF
THIS WARRANT WITH A PROPERLY EXECUTED ASSIGNMENT (IN THE FORM OF EXHIBIT II
HERETO) AT THE PRINCIPAL OFFICE OF THE COMPANY (OR, IF ANOTHER OFFICE OR AGENCY
HAS BEEN DESIGNATED BY THE COMPANY FOR SUCH PURPOSE, THEN AT SUCH OTHER OFFICE
OR AGENCY).


6.             REISSUANCE OF WARRANTS.


(A)           TRANSFER OF WARRANT.  IF THIS WARRANT IS TO BE TRANSFERRED, THE
HOLDER SHALL SURRENDER THIS WARRANT TO THE COMPANY, WHEREUPON THE COMPANY WILL
FORTHWITH ISSUE AND DELIVER UPON THE ORDER OF THE HOLDER A NEW WARRANT (IN
ACCORDANCE WITH SECTION 6(D)), REGISTERED AS THE HOLDER MAY REQUEST,
REPRESENTING THE RIGHT TO PURCHASE THE NUMBER OF WARRANT SHARES BEING
TRANSFERRED BY THE HOLDER AND, IF LESS THEN THE TOTAL NUMBER OF WARRANT SHARES
THEN UNDERLYING THIS WARRANT IS BEING TRANSFERRED, A NEW WARRANT (IN ACCORDANCE
WITH SECTION 6(D)) TO THE HOLDER REPRESENTING THE RIGHT TO PURCHASE THE NUMBER
OF WARRANT SHARES NOT BEING TRANSFERRED.  APPLICABLE TRANSFER TAXES, IF ANY,
SHALL BE PAID BY THE HOLDER.


(B)           LOST, STOLEN OR MUTILATED WARRANT.  UPON RECEIPT BY THE COMPANY OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS WARRANT, AND, IN THE CASE OF LOSS, THEFT OR DESTRUCTION,
OF ANY INDEMNIFICATION UNDERTAKING BY THE HOLDER TO THE COMPANY IN CUSTOMARY
FORM AND, IN THE CASE OF MUTILATION, UPON SURRENDER AND CANCELLATION OF THIS
WARRANT, THE COMPANY SHALL EXECUTE AND DELIVER TO THE HOLDER A NEW WARRANT (IN
ACCORDANCE WITH SECTION 6(D)) REPRESENTING THE RIGHT TO PURCHASE THE WARRANT
SHARES THEN UNDERLYING THIS WARRANT.


(C)           EXCHANGEABLE FOR MULTIPLE WARRANTS.  THIS WARRANT IS EXCHANGEABLE,
UPON THE SURRENDER HEREOF BY THE HOLDER AT THE PRINCIPAL OFFICE OF THE COMPANY,
FOR A NEW WARRANT OR WARRANTS (IN ACCORDANCE WITH SECTION 6(D)) REPRESENTING IN
THE AGGREGATE THE RIGHT TO PURCHASE THE NUMBER OF WARRANT SHARES THEN UNDERLYING
THIS WARRANT, AND EACH SUCH NEW WARRANT WILL REPRESENT THE RIGHT TO PURCHASE
SUCH PORTION OF SUCH WARRANT SHARES AS IS DESIGNATED BY THE HOLDER AT THE TIME
OF SUCH SURRENDER; PROVIDED, HOWEVER, THAT NO WARRANTS FOR FRACTIONAL SHARES OF
COMMON STOCK SHALL BE GIVEN.


(D)           ISSUANCE OF NEW WARRANTS.  WHENEVER THE COMPANY IS REQUIRED TO
ISSUE A NEW WARRANT PURSUANT TO THE TERMS OF THIS WARRANT, SUCH NEW WARRANT (I)
SHALL BE OF LIKE TENOR WITH THIS WARRANT, (II) SHALL REPRESENT, AS INDICATED ON
THE FACE OF SUCH NEW WARRANT, THE


 

9


--------------------------------------------------------------------------------





RIGHT TO PURCHASE THE WARRANT SHARES THEN UNDERLYING THIS WARRANT (OR IN THE
CASE OF A NEW WARRANT BEING ISSUED PURSUANT TO SECTION 6(A) OR SECTION 6(C), THE
WARRANT SHARES DESIGNATED BY THE HOLDER WHICH, WHEN ADDED TO THE NUMBER OF
SHARES OF COMMON STOCK UNDERLYING THE OTHER NEW WARRANTS ISSUED IN CONNECTION
WITH SUCH ISSUANCE, DOES NOT EXCEED THE NUMBER OF WARRANT SHARES THEN UNDERLYING
THIS WARRANT), (III) SHALL HAVE AN ISSUANCE DATE, AS INDICATED ON THE FACE OF
SUCH NEW WARRANT WHICH IS THE SAME AS THE ISSUANCE DATE, AND (IV) SHALL HAVE THE
SAME RIGHTS AND CONDITIONS AS THIS WARRANT.


7.             NOTICES.  WHENEVER NOTICE IS REQUIRED TO BE GIVEN UNDER THIS
WARRANT, UNLESS OTHERWISE PROVIDED HEREIN, SUCH NOTICE AND OTHER COMMUNICATION
FROM THE COMPANY TO THE HOLDER IN CONNECTION HEREWITH SHALL BE MAILED BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, OR SENT VIA A REPUTABLE
NATIONWIDE OVERNIGHT COURIER SERVICE GUARANTEEING NEXT BUSINESS DAY DELIVERY, TO
THE ADDRESS LAST FURNISHED TO THE COMPANY IN WRITING BY THE HOLDER.  THE COMPANY
SHALL PROVIDE THE HOLDER WITH PROMPT WRITTEN NOTICE OF ALL ACTIONS TAKEN
PURSUANT TO THIS WARRANT, INCLUDING IN REASONABLE DETAIL A DESCRIPTION OF SUCH
ACTION AND THE REASON THEREFORE.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COMPANY WILL GIVE WRITTEN NOTICE TO THE HOLDER (I) IMMEDIATELY
UPON ANY ADJUSTMENT OF THE EXERCISE PRICE, SETTING FORTH IN REASONABLE DETAIL,
AND CERTIFYING, THE CALCULATION OF SUCH ADJUSTMENT AND (II) AT LEAST FIFTEEN
DAYS PRIOR TO THE DATE ON WHICH THE COMPANY CLOSES ITS BOOKS OR TAKES A RECORD
(A) WITH RESPECT TO ANY DIVIDEND OR DISTRIBUTION UPON THE SHARES OF COMMON
STOCK, (B) WITH RESPECT TO ANY GRANTS, ISSUANCES OR SALES OF ANY OPTIONS,
CONVERTIBLE SECURITIES OR RIGHTS TO PURCHASE STOCK, WARRANTS, SECURITIES OR
OTHER PROPERTY TO HOLDERS OF SHARES OF COMMON STOCK OR (C) FOR DETERMINING
RIGHTS TO VOTE WITH RESPECT TO ANY FUNDAMENTAL TRANSACTION, DISSOLUTION OR
LIQUIDATION, PROVIDED IN EACH CASE THAT SUCH INFORMATION SHALL BE MADE KNOWN TO
THE PUBLIC PRIOR TO OR IN CONJUNCTION WITH SUCH NOTICE BEING PROVIDED TO THE
HOLDER.


8.             NOTICES OF RECORD DATE, ETC.  IN THE EVENT:


(A)           THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF ITS COMMON STOCK
(OR OTHER STOCK OR SECURITIES AT THE TIME DELIVERABLE UPON THE EXERCISE OF THIS
WARRANT) FOR THE PURPOSE OF ENTITLING OR ENABLING THEM TO RECEIVE ANY DIVIDEND
OR OTHER DISTRIBUTION, OR TO RECEIVE ANY RIGHT TO SUBSCRIBE FOR OR PURCHASE ANY
SHARES OF STOCK OF ANY CLASS OR ANY OTHER SECURITIES, OR TO RECEIVE ANY OTHER
RIGHT; OR


(B)           OF ANY CAPITAL REORGANIZATION OF THE COMPANY, ANY RECLASSIFICATION
OF THE COMMON STOCK OF THE COMPANY, ANY CONSOLIDATION OR MERGER OF THE COMPANY
WITH OR INTO ANOTHER CORPORATION, OR ANY TRANSFER OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY; OR


(C)           OF THE VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION OR
WINDING-UP OF THE COMPANY, THEN, AND IN EACH SUCH CASE, THE COMPANY WILL SEND OR
CAUSE TO BE SENT TO THE HOLDER A NOTICE SPECIFYING, AS THE CASE MAY BE, (I) THE
RECORD DATE FOR SUCH DIVIDEND, DISTRIBUTION OR RIGHT, AND THE AMOUNT AND
CHARACTER OF SUCH DIVIDEND, DISTRIBUTION OR RIGHT, OR (II) THE EFFECTIVE DATE ON
WHICH SUCH REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER, TRANSFER,
DISSOLUTION, LIQUIDATION OR WINDING-UP IS TO TAKE PLACE, AND THE TIME, IF ANY IS
TO BE FIXED, AS OF WHICH THE

10


--------------------------------------------------------------------------------





HOLDERS OF RECORD OF COMMON STOCK (OR SUCH OTHER STOCK OR SECURITIES AT THE TIME
DELIVERABLE UPON THE EXERCISE OF THIS WARRANT) SHALL BE ENTITLED TO EXCHANGE
THEIR SHARES OF COMMON STOCK (OR SUCH OTHER STOCK OR SECURITIES) FOR SECURITIES
OR OTHER PROPERTY DELIVERABLE UPON SUCH REORGANIZATION, RECLASSIFICATION,
CONSOLIDATION, MERGER, TRANSFER, DISSOLUTION, LIQUIDATION OR WINDING-UP.  SUCH
NOTICE SHALL BE SENT AT LEAST TEN (10) DAYS PRIOR TO THE RECORD DATE OR
EFFECTIVE DATE FOR THE EVENT SPECIFIED IN SUCH NOTICE.


9.             AMENDMENT AND WAIVER.  ANY TERM OF THIS WARRANT MAY BE AMENDED OR
WAIVED (EITHER GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY) WITH THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDERS OF
COMPANY WARRANTS REPRESENTING AT LEAST TWO-THIRDS OF THE NUMBER OF SHARES OF
COMMON STOCK THEN SUBJECT TO OUTSTANDING COMPANY WARRANTS. NOTWITHSTANDING THE
FOREGOING, (A) THIS WARRANT MAY BE AMENDED AND THE OBSERVANCE OF ANY TERM
HEREUNDER MAY BE WAIVED WITHOUT THE WRITTEN CONSENT OF THE HOLDER ONLY IN A
MANNER WHICH APPLIES TO ALL COMPANY WARRANTS IN THE SAME FASHION AND (B) THE
NUMBER OF WARRANT SHARES SUBJECT TO THIS WARRANT AND THE EXERCISE PRICE OF THIS
WARRANT MAY NOT BE AMENDED, AND THE RIGHT TO EXERCISE THIS WARRANT MAY NOT BE
WAIVED, WITHOUT THE WRITTEN CONSENT OF THE HOLDER (IT BEING AGREED THAT AN
AMENDMENT TO OR WAIVER UNDER ANY OF THE PROVISIONS OF SECTION 2 OF THIS WARRANT
SHALL NOT BE CONSIDERED AN AMENDMENT OF THE NUMBER OF WARRANT SHARES OR THE
EXERCISE PRICE).  THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE TO THE HOLDER OF
ANY AMENDMENT HEREOF OR WAIVER HEREUNDER THAT WAS EFFECTED WITHOUT THE HOLDER’S
WRITTEN CONSENT.  NO WAIVERS OF ANY TERM, CONDITION OR PROVISION OF THIS
WARRANT, IN ANY ONE OR MORE INSTANCES, SHALL BE DEEMED TO BE, OR CONSTRUED AS, A
FURTHER OR CONTINUING WAIVER OF ANY SUCH TERM, CONDITION OR PROVISION.


10.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CHOICE OF LAW PRINCIPLES THEREOF.


11.           CONSTRUCTION; HEADINGS.  THIS WARRANT SHALL BE DEEMED TO BE
JOINTLY DRAFTED BY THE COMPANY AND ALL THE HOLDERS AND SHALL NOT BE CONSTRUED
AGAINST ANY PERSON AS THE DRAFTER HEREOF.  THE HEADINGS OF THIS WARRANT ARE FOR
CONVENIENCE OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE
INTERPRETATION OF, THIS WARRANT.


12.           DISPUTE RESOLUTION.  IN THE CASE OF A DISPUTE AS TO THE
DETERMINATION OF THE EXERCISE PRICE OR THE ARITHMETIC CALCULATION OF THE WARRANT
SHARES, THE COMPANY SHALL SUBMIT THE DISPUTED DETERMINATIONS OR ARITHMETIC
CALCULATIONS VIA FACSIMILE WITHIN TWO BUSINESS DAYS OF RECEIPT OF THE EXERCISE
NOTICE GIVING RISE TO SUCH DISPUTE, AS THE CASE MAY BE, TO THE HOLDER.  IF THE
HOLDER AND THE COMPANY ARE UNABLE TO AGREE UPON SUCH DETERMINATION OR
CALCULATION OF THE EXERCISE PRICE OR THE WARRANT SHARES WITHIN THREE BUSINESS
DAYS OF SUCH DISPUTED DETERMINATION OR ARITHMETIC CALCULATION BEING SUBMITTED TO
THE HOLDER, THEN THE COMPANY SHALL, WITHIN TWO BUSINESS DAYS SUBMIT VIA
FACSIMILE (A) THE DISPUTED DETERMINATION OF THE EXERCISE PRICE TO AN
INDEPENDENT, REPUTABLE INVESTMENT BANK SELECTED BY THE COMPANY AND APPROVED BY
THE HOLDER OR (B) THE DISPUTED ARITHMETIC CALCULATION OF THE WARRANT SHARES TO
THE COMPANY’S INDEPENDENT, OUTSIDE ACCOUNTANT.  THE COMPANY SHALL CAUSE AT ITS
EXPENSE THE

11


--------------------------------------------------------------------------------





INVESTMENT BANK OR THE ACCOUNTANT, AS THE CASE MAY BE, TO PERFORM THE
DETERMINATIONS OR CALCULATIONS AND NOTIFY THE COMPANY AND THE HOLDER OF THE
RESULTS NO LATER THAN TEN (10) BUSINESS DAYS FROM THE TIME IT RECEIVES THE
DISPUTED DETERMINATIONS OR CALCULATIONS.  SUCH INVESTMENT BANK’S OR ACCOUNTANT’S
DETERMINATION OR CALCULATION, AS THE CASE MAY BE, SHALL BE BINDING UPON ALL
PARTIES ABSENT DEMONSTRABLE ERROR.


13.           REGISTRATION RIGHTS.  THE HOLDER OF THIS WARRANT IS ENTITLED TO
HAVE THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT REGISTERED FOR
RESALE UNDER THE ACT, PURSUANT TO AND IN ACCORDANCE WITH THE REGISTRATION RIGHTS
AGREEMENT ENTERED INTO AMONG THE COMPANY AND THE INVESTORS PURSUANT TO THE TERMS
OF THE SECURITIES PURCHASE AGREEMENT.


14.           CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS WARRANT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


(A)           “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR OTHER
DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED
BY LAW TO REMAIN CLOSED.


(B)           “CLOSING BID PRICE” AND “CLOSING SALE PRICE” MEANS, FOR ANY
SECURITY AS OF ANY DATE, THE LAST CLOSING BID PRICE AND LAST CLOSING TRADE
PRICE, RESPECTIVELY, FOR SUCH SECURITY ON THE PRINCIPAL MARKET, AS REPORTED BY
BLOOMBERG, OR, IF THE PRINCIPAL MARKET BEGINS TO OPERATE ON AN EXTENDED HOURS
BASIS AND DOES NOT DESIGNATE THE CLOSING BID PRICE OR THE CLOSING TRADE PRICE,
AS THE CASE MAY BE, THEN THE LAST BID PRICE OR LAST TRADE PRICE, RESPECTIVELY,
OF SUCH SECURITY PRIOR TO 4:00 P.M., NEW YORK TIME, AS REPORTED BY BLOOMBERG,
OR, IF THE PRINCIPAL MARKET IS NOT THE PRINCIPAL SECURITIES EXCHANGE OR TRADING
MARKET FOR SUCH SECURITY, THE LAST CLOSING BID PRICE OR LAST TRADE PRICE,
RESPECTIVELY, OF SUCH SECURITY ON THE PRINCIPAL SECURITIES EXCHANGE OR TRADING
MARKET WHERE SUCH SECURITY IS LISTED OR TRADED AS REPORTED BY BLOOMBERG, OR IF
THE FOREGOING DO NOT APPLY, THE LAST CLOSING BID PRICE OR LAST TRADE PRICE,
RESPECTIVELY, OF SUCH SECURITY IN THE OVER-THE-COUNTER MARKET ON THE ELECTRONIC
BULLETIN BOARD FOR SUCH SECURITY AS REPORTED BY BLOOMBERG, OR, IF NO CLOSING BID
PRICE OR LAST TRADE PRICE, RESPECTIVELY, IS REPORTED FOR SUCH SECURITY BY
BLOOMBERG, THE AVERAGE OF THE BID PRICES, OR THE ASK PRICES, RESPECTIVELY, OF
ANY MARKET MAKERS FOR SUCH SECURITY AS REPORTED IN THE “PINK SHEETS” BY PINK
SHEETS LLC (FORMERLY THE NATIONAL QUOTATION BUREAU, INC.).  IF THE CLOSING BID
PRICE OR THE CLOSING SALE PRICE CANNOT BE CALCULATED FOR A SECURITY ON A
PARTICULAR DATE ON ANY OF THE FOREGOING BASES, THE CLOSING BID PRICE OR THE
CLOSING SALE PRICE, AS THE CASE MAY BE, OF SUCH SECURITY ON SUCH DATE SHALL BE
THE FAIR MARKET VALUE AS MUTUALLY DETERMINED BY THE COMPANY AND THE HOLDER.  IF
THE COMPANY AND THE HOLDER ARE UNABLE TO AGREE UPON THE FAIR MARKET VALUE OF
SUCH SECURITY, THEN SUCH DISPUTE SHALL BE RESOLVED PURSUANT TO SECTION 10.  ALL
SUCH DETERMINATIONS TO BE APPROPRIATELY ADJUSTED FOR ANY STOCK DIVIDEND, STOCK
SPLIT, STOCK COMBINATION OR OTHER SIMILAR TRANSACTION DURING THE APPLICABLE
CALCULATION PERIOD.


(C)           “COMMON STOCK” MEANS (I) THE COMPANY’S SHARES OF COMMON STOCK, PAR
VALUE $0.01 PER SHARE, AND (II) ANY SHARE CAPITAL INTO WHICH SUCH COMMON STOCK
SHALL HAVE BEEN CHANGED OR ANY SHARE CAPITAL RESULTING FROM A RECLASSIFICATION
OF SUCH COMMON STOCK.

12


--------------------------------------------------------------------------------




 


(D)           “CONVERTIBLE SECURITIES” MEANS ANY STOCK OR SECURITIES (OTHER THAN
OPTIONS) DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE
FOR SHARES OF COMMON STOCK.


(E)           “ELIGIBLE MARKET” MEANS THE PRINCIPAL MARKET, THE AMERICAN STOCK
EXCHANGE, THE NEW YORK STOCK EXCHANGE, INC., THE NASDAQ NATIONAL MARKET OR THE
NASDAQ SMALLCAP MARKET.


(F)            “EXPIRATION DATE” MEANS THE DATE SIXTY (60) MONTHS AFTER THE
ISSUANCE DATE OR, IF SUCH DATE FALLS ON A DAY OTHER THAN A BUSINESS DAY OR ON
WHICH TRADING DOES NOT TAKE PLACE ON THE PRINCIPAL MARKET (A “HOLIDAY”), THE
NEXT DATE THAT IS NOT A HOLIDAY).


(G)           “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A
PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED
ORGANIZATION, ANY OTHER ENTITY AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY
THEREOF.


15.           COUNTERPARTS; FACSIMILE. THIS WARRANT MAY BE EXECUTED IN
COUNTERPARTS AND BY FACSIMILE SIGNATURE.

[Signature Page Follows]

13


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

SENESCO TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

14


--------------------------------------------------------------------------------


EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
SENESCO TECHNOLOGIES, INC.

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Senesco Technologies, Inc.,
a Delaware corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as:

__________

a “Cash Exercise” with respect to _________________ Warrant Shares; and/or

 

 

 

 

 

 

 

 

__________

a “Cashless Exercise” with respect to _________________ Warrant Shares.

 

2.  Payment of Exercise Price.  In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

3.  Delivery of Warrant Shares.  The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

4.  Acknowledgement.  The undersigned holder hereby represents and warrants that
after giving effect to the exercise of the Warrant contemplated by this Exercise
Notice, such holder will not be in violation of the beneficial ownership limits
specified in Section 1(f) of the Warrant, as increased or decreased pursuant to
terms contained therein.

Date:

 

 

 

 , 

 

 

 

 

 

Name of Holder

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------




 

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs [Insert
Name of Transfer Agent] to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated _______________
from the Company and acknowledged and agreed to by [Insert Name of Transfer
Agent].

SENESCO TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------